Citation Nr: 1748964	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right ankle osteoarthritis, to include as secondary to service-connected disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right ankle disability, status post fracture.  

3.  Entitlement to a compensable initial disability rating for left knee patellofemoral syndrome.  

4.  Entitlement to a compensable initial disability rating for right knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to April 2011.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claims file is now in the jurisdiction of the San Diego, California RO.  

The Veteran requested a hearing before the Board in a January 2013 substantive appeal.  However, in a subsequent statement, his representative indicated that he wished to cancel his hearing as he was living out of the country.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last had a VA examination to fully evaluate his service-connected disabilities, in April 2011, prior to his discharge from service.  Although VA examinations were later scheduled in May 2013 and August 2013, the October 2013 supplemental statement of the case indicates that they were cancelled because the Veteran was overseas and unable to report to the examinations.  In the Appellant's Brief, received in August 2017, the Veteran's representative indicated that there is no indication that VA made any attempt to reschedule the Veteran's VA examinations, and requested he be afforded another examination to assess the current severity of his service-connected disabilities.  The issue must be remanded to afford him a contemporaneous VA orthopedic examination to assess the current extent and severity of his right ankle disability status post fracture and bilateral knee patellofemoral syndrome.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records show the Veteran fractured his right ankle in February 2009 and underwent surgery that utilized numerous pins and plates.  A March 2010 Physical Evaluation Board (PEB) report indicates that X-ray studies showed evidence of mild posttraumatic osteoarthritis of the right ankle.  However, VA X-ray studies of the right ankle, dated in April 2011, while noting mild soft tissue swelling, did not indicate whether there was any evidence of arthritis.  Moreover, the April 2011 VA examiner indicated that there were no prior X-ray studies for comparison.  

The Veteran has not been provided a VA examination to specifically address whether the Veteran currently has arthritis of the right ankle, and, if so, an opinion as to the likelihood that the Veteran's current right ankle arthritis had its onset in service, is a result of his service, or any incident therein, to include his in-service right ankle fracture.  Thus, a VA examination and opinion that addresses this matter must be provided.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  After associating the above records, if any, with the electronic claims file, the Veteran must be afforded a VA orthopedic examination by an appropriate VA clinician to determine the severity of his service-connected right ankle disability status post fracture, and left and right knee patellofemoral syndrome, as well as the etiology of any right ankle osteoarthritis, if found to be present.  Any necessary tests and studies must be completed.  The electronic claims file must be made available to the examiner.  

With regard to the right ankle, left knee and right knee, the appropriate Disability Benefits Questionnaire(s) should be used for evaluating the current severity of the disabilities.  

Regarding the right ankle, based on review of the pertinent evidence of record (and any tests, studies or examination deemed necessary), the examiner should identify whether the Veteran has any form of right ankle arthritis.  If it is determined that the Veteran does have current right ankle arthritis, the examiner should further provide the following opinions:  

(a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's current right ankle arthritis had its onset in service or is otherwise related to his active duty service or any incident therein, to include his in-service right ankle fracture and subsequent surgery?  

(b)  If the answer to (a) is that it is less likely than not, then is it at least as likely as not (50 percent or better probability) that the Veteran's current right ankle arthritis is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) his service-connected right ankle disability status post fracture.  

A complete rationale for all opinions must be provided that addresses the March 2010 PEB evaluation, as well as the April 2011 VA examination report and X-ray findings.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If any of the benefits remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




